Citation Nr: 0735108	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-34 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than October 7, 
2004, for the award of dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	John R. Getsinger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  He was a prisoner of war in Germany from 
November 1944 to June 1945.  He died in November 1987.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Boston 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant 
to the provisions of 38 C.F.R. § 20.900 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the August 2007 video conference hearing before the 
undersigned, the appellant's representative submitted a 
brief, wherein he raised issues of clear and unmistakable 
error in prior rating decisions.  

The Board finds that it must defer consideration of the 
appellant's claim for entitlement to an effective date 
earlier than October 7, 2004, for the award of dependency and 
indemnity compensation benefits for VA to consider the 
appellant's allegations of clear and unmistakable error in 
prior rating decisions, as such claims are inextricably 
intertwined with the claim for an earlier effective date.  
See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 
2001) (Where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy 
and avoidance of piecemeal litigation require that the claims 
be adjudicated together); see also Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Specifically, if clear and 
unmistakable error is found in one of the prior rating 
decisions, it could directly impact the effective date of the 
award of dependency and indemnity compensation benefits.  

Additionally, it must be noted that there is no letter in the 
claims file complying with the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007)).  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Here, however, VA did not receive a claim 
for benefits from the appellant.  Rather, VA, sua sponte, 
reconsidered her December 1987 claim for dependency and 
indemnity compensation benefits, and awarded these benefits 
based on a November 24, 2004, mandate issued by VA.  
Therefore, it is questionable whether the VCAA applies in 
this circumstance.  

Nevertheless, the appellant then appealed the assignment of 
the effective date (following the award of dependency and 
indemnity compensation benefits), which could be a downstream 
issue and could implicate the VCAA.  To be sure that all 
potential due process concerns are complied with, the Board 
finds that a VCAA letter should be issued in this case on the 
earlier effective date issue.  The VCAA does not apply to 
claims for clear and unmistakable error.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should issue the appellant 
a VCAA letter regarding the issue of 
entitlement to an earlier effective date 
for the award of dependency and indemnity 
compensation benefits.

2.  The RO/AMC should then consider the 
appellant's allegations of clear and 
unmistakable error in the November 1977 
and October 1982 rating decisions.

3.  Thereafter, as appropriate, the 
RO/AMC should readjudicate the 
appellant's claim for entitlement to an 
effective date earlier than October 7, 
2004, for the award of dependency and 
indemnity compensation benefits.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

